Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Takahashi in US20020043926.

Takahashi teaches a light emitting equipment (unit) with an light emitting source having a wavelength in the range from 360 to 550 nm, and a fluorescent material made of a Ca-Al-Si-O-N oxynitride compound activated with Eu (See Paragraph 13).  The compound of Takahashi may be provided as a glass or a crystalline material (See Paragraph 55).  Thus Takahashi teaches the claimed lighting equipment containing the claimed source and phosphor, wherein the phosphor of Takahashi comprises an inorganic compound comprising an M, A, D, E, and X element.  The M element of Takahashi is Eu, the A element of Takahashi is Ca, the D element of Takahashi is Si, the E element of Takahashi is Al, and the X element is a combination of O and N.  Thus Takahashi anticipates the claimed device. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10072207. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding Claim 1-2, 4, and 16-17: The patented claims are drawn to a light source, which is light emitting equipment, wherein the light source comprises both a light emitting source and a phosphor comprising a MADE:X phosphor exemplified by the formula CaAlSiN3:Eu (See Claim 2 and 10).  The definition of the claimed elements M, A, D, E, X and the range of the variables a, b, c, d, e are all taught in the patents claims over the same range of elements and ranges.  

The patented claims are silent in terms of the excitation wavelength that is instantly claimed; however, patented claim 14 was originally drawn to the material having a peak emission intensity of from 570-700 nm (there appears to be a typographical error in the patented claim setting forth a lower bound of 15 nm).  Those of ordinary skill in the art would have found it obvious to provide an excitation source having a wavelength of less than 570 nm in order to provide for excitation light for said phosphor capable of down-conversion and emission.  On this basis, those of ordinary skill in the art would have found it obvious to provide the patented light-emitting source having an overlapping range of emission wavelengths.  Those of ordinary skill in the art would have been motivated to provide an excitation light in the overlapping range in order to create a functional device .   

Regarding Claim 3 and 5:  The patented claims teach emission from 570-700 nm (See Claim 14).

Regarding Claim 6-7:  The patented claims teach the claimed uses (See Claim 18-19).

Regarding Claim 8:  The patented claims are drawn to a material having the same xray diffraction pattern as CaAlSiN3, which is a phosphor of the Cmc21 space group (See Page 33 of original disclosure).

Regarding Claim 9-10:  The phosphor may comprise O and N as element X and these elements may be provided in the same proportion (See Claim 11-12).
Regarding Claim 11:  The phosphor may comprise Ca and Sr in the claimed proportion (See Claim 13).

Regarding Claim 12:  The patented phosphor may have peak emission within the same range (See Claim 14).

Regarding Claim 13:  The patented phosphor has an x coordinate in the CIE diagram in the same range (See Claim 15). 

Regarding Claim 14:  The patented phosphor may comprise the same impurities in the same range (See Claim 16).

Regarding Claim 15:  The patented phosphor may comprise the same additional phases in the same range of amounts (See Claim 17).

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.11084980. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding Claim 1-2, 4, and 16-17: The patented claims are drawn to a light emitting equipment, wherein the light source comprises both a light emitting source having a wavelength from 330-500, 330-420 nm or 420 to 500 nm and a phosphor having a formula CaAlSiN3:Eu (See Claim 1-2 and 4).  The definition of the claimed elements M, A, D, E, X and the range of the variables a, b, c, d, e are all met by the patented phosphor of formula CaAlSiN3:Eu.  

Regarding Claim 3 and 5:  The patented claims teach a phosphor having emission from 570-700 nm (See Claim 3 and 5).

Regarding Claim 6-7:  The patented claims teach the claimed uses (See Claim 6-7).

Regarding Claim 8:  The patented claims are drawn to a of the Cmc21 space group (See claim 8).

Regarding Claim 9-10:  The phosphor may an X element that is totally nitrogen, making the inequality claimed n/(o+n)=1 (See Claim 1).

Regarding Claim 11:  The phosphor may comprise Ca and Sr in the claimed proportion (See Claim 9).

Regarding Claim 12:  The patented phosphor may have peak emission within the same range (See Claim 10).

Regarding Claim 13:  The patented phosphor has an x coordinate in the CIE diagram in the same range (See Claim 11). 

Regarding Claim 14:  The patented phosphor may comprise the same impurities in the same range (See Claim 12).

Regarding Claim 15:  The patented phosphor may comprise the same additional phases in the same range of amounts (See Claim 13).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734